Citation Nr: 0334776	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  94-48 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

The instant appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied claim for increased ratings for a duodenal 
ulcer and bilateral hearing loss.

In addition, the Board of Veterans' Appeals (Board) will 
refer the issue of service connection for a hiatal hernia, 
raised in a February 1998 VA examination report, to the RO 
for the appropriate action.  The February 1998 VA examiner 
determined, essentially, that the veteran's hiatal hernia was 
likely present and contributing to the veteran's 
gastrointestinal symptomatology in service.  The Board notes 
that service connection for a hiatal hernia was previously 
denied in a September 1987 rating decision.


REMAND

The veteran has asserted that increased ratings are warranted 
for his service-connected ulcer and hearing loss 
disabilities.  His representative has requested that the 
veteran be afforded current VA examinations to assess the 
severity of those disabilities.  See Written Statement in 
Lieu of a VA Form 646, dated May 1, 2003, at p.1.

The veteran's service-connected duodenal ulcer is currently 
evaluated as 40 percent disabling under Diagnostic Code 7305.  
The veteran indicated during his personal hearing before the 
undersigned Veterans Law Judge that he currently receives 
regular treatment for his duodenal ulcer disability from the 
VA Outpatient Clinic in Oakland, California.  See May 20, 
2003 hearing transcript at pp. 12-13.  A review of the record 
reveals that the most recent treatment note from this 
facility was dated over two years ago, in October 2001.  The 
veteran did submit, in the interim, a radiologic report dated 
in June 2002; however, based on his testimony, it appears 
there are additional, pertinent treatment records which have 
been developed but which have not yet been associated with 
his claims files.  See 38 U.S.C.A. § 5103A (West 2002).

In addition, the most recent VA examination to assess the 
severity of the veteran's service-connected ulcer disorder is 
dated in February 1998.  There are also multiple 
gastrointestinal symptoms and diagnoses noted in the record, 
and it is unclear to what extent these gastrointestinal 
problems are manifestations of the veteran's service-
connected ulcer disorder.  The Board finds that another VA 
examination is warranted in order to clearly identify the 
current nature and severity of the service-connected ulcer 
disorder.

The veteran's service-connected bilateral hearing loss is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 6100.  The most recent VA examination to assess the 
severity of the veteran's service-connected bilateral hearing 
loss is dated in October 1993, and at that time it was 
reported that the audiological test results were not 
reportable for adjudication.  Accordingly, the Board finds 
that another VA examination is warranted in order to clearly 
identify the current severity of the veteran's service-
connected hearing loss.  

The veteran, in his May 1996 hearing before RO personnel, 
reasonably expressed disagreement with the February 1996 
denial of a claim for a total disability evaluation based 
upon individual unemployability (TDIU) and a claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
procedure performed at a VA facility on April 5, 1992.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (oral statement by 
veteran's accredited representative during an RO hearing, 
when later reduced to writing in a transcript, is a Notice of 
Disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  
The veteran testified that he could not work due to weakness 
caused by his service-connected disabilities and that his 
throat was injured during a procedure performed on him at a 
VA medical facility.  Because the veteran has reasonably 
expressed disagreement with the February 1996 rating 
decision, he was entitled to a statement of the case (SOC) on 
those issues.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 19.28 (2003); see also Manlincon v. West, 12 Vet. App. 238 
(1999) (holding that where the veteran has expressly stated 
his disagreement with a prior decision, the Board must remand 
this matter for issuance of an SOC).  No SOC addressing these 
issues is associated with the claims files.

Therefore, the case is REMANDED to the RO for the following 
action:


1.  The RO should furnish to the veteran and 
his representative an SOC addressing the 
matters of TDIU and entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
residuals of a procedure performed at a VA 
facility on April 5, 1992.  The SOC should 
include all relevant law and regulations 
pertaining to the claim and the reasons and 
bases for the determination.  

2.  The RO should obtain and associate 
with the claims file the records of VA 
treatment developed at the VA Outpatient 
Clinic in Oakland, California, since 
October 2001.  If the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and severity of his service-
connected ulcer disorder.  The examiner 
should identify all gastrointestinal 
disorders found on examination and should 
clearly identify which symptomatology and 
diagnoses are due to the service-
connected ulcer disorder.  All necessary 
tests should be performed.  All findings 
should be reported in detail, and a 
complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available, 
and should be reviewed by the examiner in 
connection with the examination.

4.  The veteran should also be afforded a 
comprehensive VA audiological examination 
to determine the nature and severity of 
his service-connected bilateral hearing 
loss.  All necessary tests should be 
performed.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act (VCAA) is 
completed.  

6.  After completion of the above, the RO 
should readjudicate the issues of entitlement 
to increased ratings for a duodenal ulcer and 
bilateral hearing loss.  Then, the RO should 
issue an SSOC to the veteran on these issues.  
The veteran and his representative should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.


The purpose of this remand is to accord due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




